Filed 7/21/16 P. v. Modesto CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E065413

v.                                                                      (Super.Ct.No. SWF1402786)

VERONICA JENNIE MODESTO,                                                OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Judith C. Clark, Judge.

Affirmed.

         Kristen Owen, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                            FACTUAL AND PROCEDURAL HISTORY

         A.       PROCEDURAL HISTORY

         On September 15, 2015, an information charged defendant and appellant Veronica

Jennie Modesto with possession of a controlled substance, heroin, in violation of Health

                                                             1
and Safety Code section 11350, subdivision (a), a felony (count 1); and bringing and

sending into and assisting in bringing into and sending into and within the grounds of

Larry Smith Correctional Facility a narcotic, heroin, in violation of Penal Code section

4573, a felony (count 2).

       The information also alleged that defendant suffered two prior convictions within

the meaning of Penal Code section 667.5, subdivision (b), and that one of the prior

convictions was a serious and violent felony within the meaning of Penal Code sections

667, subdivision (c) and (e)(1), and 1170.12, subdivision (c)(1).

       On November 16, 2015, defendant pled guilty to both counts and admitted to the

priors. On December 15, 2015, the court denied defendant’s motion to dismiss the strike

and prison priors. The court then imposed the midterm (three years) for the principal

count, count 2, doubled by the strike prior, for a total of six years in state prison. As to

count 1, the court imposed one-third the midterm (eight months), doubled by the strike

prior, for one year four months, to run consecutive to count 2, plus an additional one year

for each of the two prison priors (Pen. Code, § 667.5, subd. (b)), to run consecutive, for a

total of nine years four months in state prison. The trial court awarded 392 days of credit,

and ordered defendant to pay restitution fines and fees.

       On February 2, 2016, defendant timely filed a notice of appeal; the notice was

accompanied by a request for a certificate of probable cause. On February 3, 2015, the

trial court granted defendant’s request for a certificate of probable cause.




                                              2
       B.     FACTUAL HISTORY1

       On September 25, 2014, deputies were dispatched to a Motel 6 in Hemet to assist

parole agents with apprehending a subject with a felony warrant. The parole agents went

to room 228 and directed the male and two females to exit the room. Defendant was later

identified as one of the females. Defendant had an active felony warrant for a violation

of postrelease community supervision.

       Because of her postrelease search terms, deputies advised defendant she and her

belongings would be searched. Defendant told deputies she had a syringe with heroin in

her purse. The deputies found the syringe; it contained five units of dark brown liquid

that later tested positive for heroin. Defendant admitted the syringe was hers; she was

transported by deputies to the sheriff’s station.

       Upon arrival at the sheriff’s station, deputies inquired whether defendant had

additional drugs, weapons or contraband on her body. Defendant was advised that she

would face additional charges if she brought drugs into the facility. Defendant said she

understood the advisement, and that she did not have any drugs on her.

       During booking, correctional officers “strip searched” defendant; a piece of plastic

was seen extending outside of her vagina. Defendant initially refused to retrieve the

plastic bag for officers, but eventually, defendant retrieved the plastic bag voluntarily.

The plastic bag contained a brown tar-like substance; the substance tested positive for

heroin.

       1 Defendant pled guilty to both counts; therefore, the facts related to the
underlying charges are taken from the probation report.


                                              3
                                        DISCUSSION

       After defendant appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of the

case, a summary of the facts, and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but she

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.

                                        DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                        MILLER
                                                                                            J.


We concur:


McKINSTER
                       Acting P. J.


SLOUGH
                                   J.




                                             4